Citation Nr: 0923750	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a respiratory disorder, to include as 
secondary to asbestos exposure, and if so, whether service 
connection is warranted for that disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claim of entitlement to 
service connection for asthma/COPD, to include as due to a 
respiratory disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision dated March 1998, the RO denied service 
connection for a respiratory disorder.

2.  The evidence received since the March 1998 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a 
respiratory disorder.

3.  The preponderance of the evidence of record shows that 
the Veteran's current respiratory disorder is not related to 
service, to include as secondary to any asbestos exposure in 
service.


CONCLUSION OF LAW

1.  The March 1998 decision of the RO, which denied service 
connection for a respiratory disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

2.  The evidence received since the March 1998 RO decision, 
which denied service connection for a respiratory disorder, 
is new and material and the claim for service connection for 
a respiratory disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008). 

3.  A respiratory disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in December 2005 and May 2006.  These letters 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the Veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the May 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied.

Historically, the Board notes that this claim was denied by a 
March 1998 RO decision.  This claim was denied at that time 
because, while the Veteran was found to have diagnoses of 
asthma and chronic obstructive pulmonary disease (COPD), no 
evidence had been presented linking either of these 
respiratory disorders to service.  As the Veteran did not 
perfect an appeal of this decision, it is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

Since this decision is final, the Veteran's current claim of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the Veteran's claim.  Specifically, it is noted 
that recently, the Veteran submitted an opinion from a VA 
physician, dated April 2006.  At that time, the physician 
noted the Veteran's reported history of exposure to asbestos 
pipes, and also noted a previous CT scan of the Veteran's 
chest which showed apical pleural thickening.  This examiner 
indicated that the Veteran's apical thickening likely 
represents asbestosis of the lung and is likely secondary to 
exposure to inhaled asbestos while in the service.  The 
physician specifically indicated that this should be 
considered a service connected medical disorder.  As this 
evidence relates directly to the question of the etiology of 
the Veteran's current respiratory disorders and whether they 
are related to service, the Board finds this opinion both new 
and material, and therefore the Veteran's claim for service 
connection for a respiratory disorder should be reopened.  As 
such, service connection on a direct basis for this claim 
must now be considered.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. M21-1, 
Part VI, 7.21(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for asbestosis.  In this regard, 
the Board finds that the preponderance of the evidence of 
record indicates that the Veteran does not currently have a 
diagnosis of asbestosis, nor does he have any respiratory 
disorder directly related to service, to include asbestos 
exposure.

Initially, the Board points out that the Veteran's service 
medical records, including the October 1956 report of 
separation examination, show no complaints of, or treatment 
for, any respiratory disorder.  Further, while the Veteran 
has reported that he was seen with complaints of asthma 
shortly after service, there is no medical evidence of record 
dated any earlier than 1994, 38 years after the Veteran's 
separation from service, showing a diagnosis of any chronic 
respiratory disorder.  Thus, there is no evidence directly 
relating this disability to service.  However, the Veteran's 
primary contention is that he was exposed to significant 
amounts of asbestos in service, which caused his current 
respiratory problems.

The Veteran's service records do show that he was stationed 
on a ship in service, and possibly exposed to asbestos.  
However, even presuming that the Veteran had exposure to 
asbestos in service, the Board finds that the preponderance 
of the evidence of record shows that his current respiratory 
disabilities are not related to asbestos exposure in service.  
Specifically, the veteran's current respiratory diagnoses are 
asthma and chronic obstructive pulmonary disease (COPD); at 
no time have any of the veteran's medical records shown an 
actual diagnosis of asbestosis.

Further, the Board finds particularly probative a May 2007 
report of VA examination.  At that time the, Veteran was 
thoroughly examined and the claims file reviewed.  The 
Veteran's reported history was also noted.  CTs and X-rays of 
the Veteran's chest taken at that time showed chronic type 
interstitial changes in the upper lobes bilaterally, with no 
definite evidence of ominous pulmonary masses or nodules.  
Pulmonary function testing was also conducted at that time.  
The Veteran was diagnosed with COPD, with a moderate 
obstructive ventilatory defect, and being oxygen dependent.  
This condition was found to have a significant impact on many 
of the Veteran's activities of daily living.  

After the examination and a review of the records, the 
examiner indicated that it was his opinion that it was less 
likely than not that the Veteran's current respiratory 
disease was related to exposure to asbestos in service, and 
the Veteran's reported job in service of boiler technician.  
In support of this opinion, the examiner indicated that based 
on his review of the literature, and his medical experience, 
pulmonary asbestosis was a restrictive lung disorder caused 
by prolonged exposure.  The Veteran's pulmonary function 
testing showed obstructive lung disorder, and the Veteran did 
not report a history of prolonged exposure.  There were 
further no classic X-ray findings of asbestosis, 
specifically, no pleural plaques.  The examiner also noted 
that the Veteran was a lifelong smoker.  For these reasons 
therefore, the examiner opined that it was less likely than 
not that the Veteran's current chronic obstructive 
respiratory disease is related to asbestos exposure.  The 
Board finds this opinion particularly probative because it is 
clearly based on a thorough review of the Veteran's claims 
file and a thorough examination of the Veteran, and contains 
extensive reasons and bases on support of the examiner's 
opinion.

The Board recognizes the opinion from another VA physician, 
dated April 2006, who indicates, based on the Veteran's 
reported history and a CT of the Veteran's chest which showed 
apical pleural thickening, it is her opinion that the 
Veteran's respiratory disorders are related to asbestos 
exposure.  Specifically, that physician indicated that apical 
thickening likely represented asbestosis of the lung, and was 
likely secondary to exposure to inhaled asbestos while on 
active in the military, and that this condition should 
therefore be considered a service connected medical disorder.  
The Board does not discount this opinion completely, but 
finds it to be of diminished value because it does not 
provide ample reasons and bases in support of the opinion.  
Specifically, this opinion does not discuss the differences 
between restrictive and obstructive lung disease, and fails 
to explain why the Veteran has never, before or since this 
opinion, been diagnosed with asbestosis.  Thus, the Board 
finds this opinion to be of diminished probative value.

The Board also notes a November 2006 physician's opinion.  
The examiner indicated that the Veteran had moderate 
obstructive lung disease, and a CT scan of the chest which 
did not show pleural plaques, but which did show upper lobe 
chronic interstitial changes.  The examiner indicated that 
this may be suggestive of asbestosis lung disease.  The Board 
finds this opinion to be of minimal probative value, because 
it does not indicate that the Veteran's medical records were 
reviewed, nor does it indicate that the Veteran was examined 
by the physician offering the opinion.  Further, evening 
presuming it to be true, the opinion itself is speculative, 
in that it states the findings "may" be suggestive of 
asbestosis lung disease.  Finally, the Board again notes that 
this physician failed to provide an adequate reasons and 
bases for his opinion, as he failed to explain why the 
Veteran has never been diagnosed with asbestosis other than 
in an April 2006 opinion.  Thus, for all these reasons the 
Board finds this opinion to be of very minimal probative 
value.

The Board also recognizes the statements submitted by friends 
of the Veteran, who indicated that they had witnessed the 
Veteran having trouble with his breathing many years ago.  
While these persons are competent to testify to something 
such as witnessing the Veteran appear to be out of breath, as 
lay people, they are not competent to determine the etiology 
of the Veteran's respiratory problems, and whether or not 
they may be related to asbestosis exposure.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, the Board finds that the preponderance of the evidence 
of record fails to show that the Veteran's current 
respiratory disorders are related to service, to include as 
related to asbestos exposure in service.  As the 
preponderance of the evidence of record is against this 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a respiratory disorder is granted; 
service connection for a respiratory disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


